                                                 Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 1 of 9



                                          1   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   WEINBERG, ROGER & ROSENFELD
                                              A Professional Corporation
                                          3   1001 Marina Village Parkway, Suite 200
                                              Alameda, California 94501
                                          4   Telephone (510) 337-1001
                                              Fax (510) 337-1023
                                          5   E-Mail: clozano@unioncounsel.net
                                                      tmainguy@unioncounsel.net
                                          6

                                          7   Attorneys for Plaintiffs

                                          8                               UNITED STATES DISTRICT COURT

                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                         10

                                         11   THE BOARD OF TRUSTEES, in their                 No.
                                              capacities as Trustees of the LABORERS
                                         12   HEALTH AND WELFARE TRUST FUND                   COMPLAINT FOR BREACH OF
                                                                                              CONTRACT, DAMAGES, BREACH OF
                                         13   FOR NORTHERN CALIFORNIA;                        FIDUCIARY DUTY, AUDIT AND
                                              LABORERS VACATION-HOLIDAY TRUST                 ENFORCEMENT OF CLAIM
                                         14   FUND FOR NORTHERN CALIFORNIA;                   AGAINST CALIFORNIA
                                              LABORERS PENSION TRUST FUND FOR                 CONTRACTORS LICENSE BOND
                                         15   NORTHERN CALIFORNIA; and LABORERS               (ERISA 29 U.S.C. §1001, ET SEQ., 29
                                              TRAINING AND RETRAINING TRUST                   U.S.C. §185, BUSINESS AND
                                         16                                                   PROFESSIONS CODE §7071.5)
                                              FUND FOR NORTHERN CALIFORNIA,
                                         17
                                                                           Plaintiffs,
                                         18
                                                      v.
                                         19

                                         20   C. APARICIO, CEMENT CONTRACTOR,
                                              INC. , a California Corporation, AMERICAN
                                         21   CONTRACTORS INDEMNITY COMPANY,
                                         22   a California Corporation,

                                         23                                Defendants.

                                         24

                                         25

                                         26

                                         27

                                         28                                               1
WEINBERG, ROGER &
   ROSENFELD                                     COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                 CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 2 of 9



                                         1             Plaintiffs complain of C. Aparicio, Cement Contractor, Inc., and for cause of action

                                         2   allege:

                                         3                       JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         4                                                      I.
                                         5             This action arises under and is brought pursuant to Section 502 of the Employee

                                         6   Retirement Income Security Act, as amended (ERISA), 29 U.S.C§1132, and section 301 of the

                                         7   Labor Management Relations Act (LMRA), 29 U.S.C. § 185. Venue properly lies in this district

                                         8   court since contributions are due and payable in the County of San Francisco. The Court has

                                         9   supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiffs’ claim to enforce a claim against

                                    10       C. Aparicio, Cement Contractor, Inc.’s California State Contractor’s License Bond as it arises

                                    11       from the same transaction or occurrence to this action arising under ERISA and the LMRA.

                                    12       Therefore, intradistrict venue is proper.

                                    13                                                      PARTIES
                                    14                                                          II.
                                    15                 At all times material herein, Plaintiffs, The Board of Trustees, were Trustees of the

                                    16       Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                    17       Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); Laborers

                                    18       Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”); and the

                                    19       Laborers Training and Retraining Trust Fund for Northern California (hereinafter “Training

                                    20       Fund”) (collectively referred to as “Trust Funds”). At all times material herein, each of the

                                    21       above-named Trust Funds was, and now is, an employee benefit plan created by a written Trust

                                    22       Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. § 186), and a multi-

                                    23       employer employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29

                                    24       U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is administered by a

                                    25       Board of Trustees which may bring this action in the name of the Trust Funds pursuant to the

                                    26       express provisions of the Trust Agreements. All of the above-named Trust Funds and their

                                    27       respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                    28                                                           2
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 3 of 9



                                         1                                                   III.

                                         2          At all times material herein, C. Aparicio, Cement Contractor, Inc. (hereinafter referred to

                                         3   as “C. Aparicio, Cement Contractor, Inc.”), has been an employer within the meaning of section

                                         4   3(5) and section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry

                                         5   affecting commerce within the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                         6                                                   IV.

                                         7          Defendant American Contractors Indemnity Company (hereinafter “American Contractors

                                         8   Indemnity”) is, and at all times relevant to this action was, a corporation, engaged in the business

                                         9   of issuing surety bonds. Plaintiffs are informed and believe and allege that said C. Aparicio,

                                    10       Cement Contractor, Inc. is a licensed surety in the State of California.

                                    11                    ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                    12                                                        V.

                                    13              C. Aparicio, Cement Contractor, Inc. is signatory and bound to a written collective

                                    14       bargaining agreement with the Northern California District Council of Laborers (“Union”), a

                                    15       labor organization within the meaning of section 301 of the LMRA (29 U.S.C. § 185). C.

                                    16       Aparicio, Cement Contractor, Inc. became subject to all the terms and conditions of the Laborers

                                    17       Master Agreement (hereinafter “Master Agreement”) by virtue of signing a Memorandum of

                                    18       Agreement (hereinafter “Memorandum Agreement”) with the Union. The Memorandum

                                    19       Agreement incorporated the Master Agreement by reference. C. Aparicio, Cement Contractor,

                                    20       Inc. is signatory and bound to a written collective bargaining agreement with the Northern

                                    21       California District Council of Laborers (“Union”), a labor organization within the meaning of

                                    22       section 301 of the LMRA (29 U.S.C. § 185). C. Aparicio, Cement Contractor, Inc. became

                                    23       subject to all the terms and conditions of the Laborers Master Agreement (hereinafter “Master

                                    24       Agreement”) by virtue of signing a Memorandum of Agreement (hereinafter “Memorandum

                                    25       Agreement”) with the Union. The Memorandum Agreement incorporated the Master Agreement

                                    26       by reference. A true and correct copy of the Master Agreement for the period 2018 to 2023 is

                                    27       attached hereto as Exhibit “A”. A True and accurate copy of the Memorandum Agreement is

                                    28                                                         3
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 4 of 9



                                         1   attached hereto as Exhibit “B” and is incorporated by reference herein. The Master Agreement

                                         2   by its terms incorporates the various Trust Agreements establishing each of the Plaintiffs Trust

                                         3   Funds. By said Master Agreement, C. Aparicio, Cement Contractor, Inc. promised that it would

                                         4   contribute and pay to Plaintiffs the hourly amounts required by the Agreements for each hour paid

                                         5   for or worked by any of its employees who performed any work covered by said Agreements, and

                                         6   that it would be subject to and bound by all of the terms, provisions and conditions of the Trust

                                         7   Agreements. The Master Agreement by its terms incorporates the various Trust Agreements

                                         8   establishing each of the Trust Funds. C. Aparicio, Cement Contractor, Inc. promised that

                                         9   C. Aparicio, Cement Contractor, Inc. would contribute and pay to the Trust Funds the hourly

                                    10       amounts required by the Master Agreement for each hour paid for or worked by any of

                                    11       C. Aparicio, Cement Contractor, Inc.’s employees who performed any work covered by the

                                    12       Master Agreement, and that C. Aparicio, Cement Contractor, Inc. would be subject to and bound

                                    13       by all of the terms, provisions, and conditions of the Trust Agreements.

                                    14                                                       VI.
                                    15              The Master Agreement by its terms incorporates the various Trust Agreements

                                    16       establishing each of the Trust Funds. By said Master Agreement, C. Aparicio, Cement

                                    17       Contractor, Inc. promised to contribute and pay to Plaintiffs the hourly amounts required by said

                                    18       Agreements for each hour paid for or worked by any of its employees who performed any work

                                    19       covered by the Agreements, and that it would be subject to and bound by all of the terms,

                                    20       provisions, and conditions of the Trust Agreements as incorporated by the terms of the Master

                                    21       Agreement.

                                    22                                                      VII.
                                    23              The Agreements provide for prompt payment of all delinquent contributions to the various

                                    24       Trust Funds, and provide for the payment of interest on all delinquent contributions, liquidated

                                    25       damages as a reasonable attempt to cover the damages incurred by the Trust Funds in the event of

                                    26       a breach by the employer where it would be impracticable or extremely difficult to calculate

                                    27       losses at the time the Agreements were negotiated, attorneys’ fees and other collection costs, and

                                    28                                                         4
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 5 of 9



                                         1   for the audit of the signatory employer or employers’ books and records in order to permit the

                                         2   Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                         3   by the applicable labor agreements and law.

                                         4                                    FIRST CLAIM FOR RELIEF
                                                                              (BREACH OF CONTRACT)
                                         5
                                                                                            VIII.
                                         6
                                                    Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                         7
                                                                                             IX.
                                         8
                                                    C. Aparicio, Cement Contractor, Inc. failed to pay contributions owed to the Trust Funds
                                         9
                                             in the amount of $208,516.55 based upon covered work performed by its employees during the
                                    10
                                             months of August 2019-January 2020. C. Aparicio, Cement Contractor, Inc. entered into an
                                    11
                                             agreement with the Trust Funds, a copy of which is attached hereto as Exhibit “C” relating to the
                                    12
                                             delinquent contributions in which it agreed that C. Aparicio, Cement Contractor, Inc. would make
                                    13
                                             three (3) payments of $28,251.62 starting February 28, 2020 for three (3) weeks and $15,000.00
                                    14
                                             weekly payments until the balance is paid in full by May 15th 2020. The Agreement additionally
                                    15
                                             provides:
                                    16
                                                            Your payment plan will remain in effect as long as future
                                    17                      Contribution Reports are received and paid on time, starting with
                                                            the February 2020 Contribution Report, due no later than March
                                    18                      25th, 2020. If the above conditions are not met, the monthly
                                                            payment plan will become invalid and all contributions will be due
                                    19                      immediately.
                                    20                      Please be advised if payments are not received the Trust Fund will
                                                            move forward with Civil Action.
                                    21
                                                                                              X.
                                    22
                                                    C. Aparicio, Cement Contractor, Inc. made three payments in the amount of $28,251.62
                                    23
                                             each under the payment plan agreement, see Exhibit C hereto, and then defaulted on the terms of
                                    24
                                             the payment plan agreement by failing to make any further payments. An accounting of the three
                                    25
                                             payments received is included in Exhibit C hereto at page two. Upon C. Aparicio, Cement
                                    26
                                             Contractor, Inc.’s failure to make the payment due on March 20, 2020, payment plan agreement
                                    27
                                             was rendered invalid.
                                    28                                                         5
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 6 of 9



                                         1                                                   XI.

                                         2          There is now due and owing and unpaid to Plaintiffs contributions in the amount of at

                                         3   least $122,445.78 for contributions reported as owed based upon covered work performed by

                                         4   C. Aparicio, Cement Contractor, Inc.’s employees during the time period beginning October 2019

                                         5   through January 2020, but not paid. Additionally, liquidated damages and interest in the amount

                                         6   of at least $5,859.26 are owed in relation to the aforementioned delinquent contributions.

                                         7   Liquidated damages and interest in the amount of at least $9,961.83 are owed for contributions

                                         8   paid, but paid late, in the amount for the period of October 2018 through September 2019.

                                         9                                                   XII.

                                    10              Plaintiffs are the intended third-party beneficiaries of the Agreements, but Trust Fund

                                    11       contribution delinquencies are excluded from the arbitration provisions of the Agreements.

                                    12                                                      XIII.

                                    13              Plaintiffs have complied with all conditions on their part to be performed under the terms

                                    14       of the applicable Agreements.

                                    15                                                      XIV.

                                    16              Plaintiffs are entitled to reasonable attorneys’ fees, interest, and other reasonable expenses

                                    17       incurred in connection with this matter due to C. Aparicio, Cement Contractor, Inc.’s failure and

                                    18       refusal to pay all fringe benefit contributions due and owing pursuant to the terms of the

                                    19       applicable Master Agreement, Trust Agreements, and ERISA section 502(g)(2) (29 U.S.C. §

                                    20       1132(g)(2)).

                                    21                                  SECOND CLAIM FOR RELIEF
                                                               (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                    22
                                                                                             XV.
                                    23
                                                    Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    24
                                                                                            XVI.
                                    25
                                                    C. Aparicio, Cement Contractor, Inc. has failed, neglected and refused to make timely
                                    26
                                             fringe benefit contributions as required by the applicable Master Agreements and Trust
                                    27
                                             Agreements, and have caused Plaintiffs actual damages in an amount to be proven at trial.
                                    28                                                         6
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 7 of 9



                                         1                                     THIRD CLAIM FOR RELIEF
                                                                                       (AUDIT)
                                         2
                                                                                             XVII.
                                         3
                                                     Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                         4
                                                                                             XVIII.
                                         5
                                                     Plaintiffs believe that additional amounts may be due and owing and also pray for an audit
                                         6
                                             to determine same.
                                         7
                                                                   THIRD CLAIM FOR RELIEF
                                         8     (ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE
                                                 BOND AGAINST AMERICAN CONTRACTORS INDEMNITY PURUSANT TO
                                         9            CALIFORNIA BUSINESS AND PROFESSIONS CODE §7071.5(e))
                                    10                                                        XIX.
                                    11               Plaintiffs reallege and incorporate by reference the allegations set forth hereinabove.
                                    12                                                        XX.
                                    13               Plaintiffs are informed, believe and allege that C. Aparicio, Cement Contractor, Inc. as
                                    14       principal, and American Contractors Indemnity, as surety, executed Bond of Qualifying
                                    15       Individual number 100486344 in connection C. Aparicio, Cement Contractor, Inc.’s California
                                    16       Contractors License Number 267391.
                                    17                                                        XXI.
                                    18               Pursuant to California Business and Professions Code §7071.5(d), the contractor’s bond
                                    19       shall be for the benefit of, “. . . Any person or entity, including an express trust fund described in
                                    20       Section 3111 of the Civil Code, to whom a portion of the compensation of an employee of a
                                    21       licensee is paid by agreement with that employee or the collective bargaining agent of that
                                    22       employee, damaged as the result of the licensee's failure to pay fringe benefits for its employees,
                                    23       including, but not limited to, employer payments described in Section 1773.1 of the Labor Code
                                    24       and regulations thereunder (without regard to whether the work was performed on a private or
                                    25       public work). . . . “
                                    26

                                    27

                                    28                                                          7
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 8 of 9



                                         1                                                 XXII.

                                         2          There is now due and owing and unpaid to Plaintiffs contributions in the amount of at

                                         3   least $122,445.78 for contributions reported as owed based upon covered work performed by

                                         4   C. Aparicio, Cement Contractor, Inc.’s employees during the time period beginning October 2019

                                         5   through January 2020, but not paid.

                                         6                                                XXIII.

                                         7          A written claim in the amount of $122,455.78 was given to the surety and the bond

                                         8   principal. The written notice was within six months from the date on which the benefit violation

                                         9   was discovered.

                                    10                                                     XXIV.

                                    11              Under California Business and Professions Code §7071.6, Plaintiffs are entitled to the

                                    12       payment of $7,000.00 from American Contractors Indemnity to satisfy their claim against the

                                    13       bond number 100486344.

                                    14              WHEREFORE, Plaintiffs pray judgment against C. Aparicio, Cement Contractor, Inc.,

                                    15       as follows:

                                    16              1.     That C. Aparicio, Cement Contractor, Inc. be ordered to pay at least $122,445.78

                                    17       in unpaid contributions, and liquidated damages and interest in the amount of at least

                                    18       $5,8959.26, based on for the period of October 2019 to January 2020;

                                    19              2.     That C. Aparicio, Cement Contractor, Inc. be ordered to pay liquidated damages

                                    20       and interest in the amount of at least $9,961.83 on contributions paid but paid late for the period

                                    21       of October 2018 through September 2019;

                                    22              3.     That C. Aparicio, Cement Contractor, Inc. be ordered to pay actual damages

                                    23       according to proof;

                                    24              4.     That this Court issue an Order directing and permanently enjoining C. Aparicio,

                                    25       Cement Contractor, Inc. to timely submit to Plaintiffs all reports and contributions due and

                                    26       owing by C. Aparicio, Cement Contractor, Inc. plus interest, liquidated damages, attorneys’ fees,

                                    27       and costs as provided in ERISA sections 502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                    28                                                        8
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-03219-JSC Document 1 Filed 05/11/20 Page 9 of 9



                                         1           5.       That this Court issue an Order permanently enjoining C. Aparicio, Cement

                                         2    Contractor, Inc., for so long as it remains obligated to contribute to the Trust Funds, from failing,

                                         3    neglecting, or refusing to timely submit required monthly contributions reports and payments as

                                         4    required by the terms of the collective bargaining agreements, Trust Agreements and ERISA

                                         5    sections 502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                         6           6.       That C. Aparicio, Cement Contractor, Inc. be ordered to pay attorneys’ fees;

                                         7           7.       That C. Aparicio, Cement Contractor, Inc. be ordered to submit to an audit

                                         8    between Plaintiffs and C. Aparicio, Cement Contractor, Inc.;

                                         9           8.       That C. Aparicio, Cement Contractor, Inc. be ordered to pay costs of suit herein;

                                    10               9.       That this Court grant such further relief as this Court deems just and proper and;

                                    11               10.      That this Court retain jurisdiction of this matter to enforce the Order compelling

                                    12       an Audit and payment of all amounts found due and owing.

                                    13               WHEREFORE, Plaintiffs pray judgment against American Contractors Indemnity, as

                                    14       follows:

                                    15               11.      For judgment on the payment bond against American Contractors Indemnity, in

                                    16       the sum of $7,000.00 in favor of Plaintiffs.

                                    17
                                             Dated: May 11, 2020                             WEINBERG, ROGER & ROSENFELD
                                    18                                                       A Professional Corporation
                                    19
                                                                                             /s/ Tracy L. Mainguy
                                    20                                                By:    TRACY L. MAINGUY
                                                                                             Attorneys for Plaintiffs
                                    21
                                             149366\1079186
                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28                                                          9
WEINBERG, ROGER &
   ROSENFELD                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, BREACH OF FIDUCIARY DUTY, AUDIT
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                AND ENFORCEMENT OF CLAIM AGAINST CALIFORNIA CONTRACTORS LICENSE BOND
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
